Order of disposition, Family Court, Bronx County (Sidney Gribetz, J), entered on or about May 28, 2008, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that he committed acts which, if committed by an adult, would constitute the crimes of robbery in the third degree and attempted assault in the third degree, and placed him on probation for a period of 15 months, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the court’s determinations concerning identification and credibility. The victim had a sufficient opportunity to view her assailant, and she spontaneously recognized appellant minutes after the robbery. Concur—Saxe, J.E, Friedman, Moskowitz, Freedman and Richter, JJ.